Citation Nr: 0424737	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  98-17 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for a service-
connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Louis A. De Mier-LeBlanc, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1998 RO decision which granted service connection 
and a 10 percent rating for an anxiety disorder.  The veteran 
appeals for a higher rating for this condition.  In February 
1999, the veteran testified at a hearing at the RO.  In 
August 2001 and July 2003, the Board remanded the claim to 
the RO for additional evidentiary development.  An additional 
hearing was scheduled for October 2003, but the veteran 
indicated that he preferred additional examinations and 
evidentiary development instead of an additional hearing, and 
such were accomplished.


FINDING OF FACT

The veteran's anxiety disorder produces definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, as well as definite 
industrial impairment.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for an anxiety 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. § 
4.130, Diagnostic Code 9413 (2003).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1974 to October 1976.  His service medical records are 
negative for any indication of the presence of an anxiety 
disorder during service, but treatment for hepatitis is 
shown.

In October 1994, the veteran was given a private psychiatric 
evaluation by Dr. Frank H. Benitez-Rivera.  He reported that 
after service he began experiencing psychiatric symptoms.  He 
said he was unable to socialize, had difficulty sleeping, 
felt panic, had memory problems, experienced nightmares and 
shaking, had ideas of persecution and reference, and was 
depressed with suicidal thoughts.  Currently he reported 
anxiety, insomnia, and depression.  On mental examination, he 
was cooperative and spontaneous, and spoke in a normal tone 
of voice.  His thought flow was appropriate and sufficient, 
and was coherent and relevant.  He was sometimes illogical, 
but was in touch with reality and was capable of objective 
thinking.  His thought content revolved around his ideas of 
reference and nightmares.  He said he was irritable, 
aggressive, and in a bad mood, and reported audiovisual 
hallucinations and poor memory.  His affect was inappropriate 
and ill-suited with a depressed and anxious state of mind.  
His judgment and abstraction were poor and there was no 
introspection of his illness.  His cognitive and intellectual 
functions as well as his general knowledge were below his 
schooling.  The examiner's diagnoses were chronic severe 
depressive disorder with severe concomitant anxiety, PTSD, 
and schizoaffective personality.  The examiner commented that 
the veteran had adapted poorly to his social and work 
environment since his separation from the Army, and gave him 
a Global Assessment of Functioning (GAF) score of 70.

In November 1994, the veteran filed his claim for service 
connection for an anxiety disorder as secondary to his 
service-connected hepatitis. 

Social Security Administration (SSA) records dated in 
November 1995 show that the veteran was found to be disabled 
as of September 15, 1993, as a result of a combination of 
hepatitis C and a mental impairment.

In a letter dated in January 1996, Dr. Nelson Carrasquillo 
stated that he had been treating the veteran for the previous 
six years.  He indicated that the veteran had chronic 
hepatitis for which he received regular treatment from a 
gastroenterologist.  He said the veteran was worried about 
his medical future, and showed various emotional states which 
were accompanied by insomnia and anorexia.  The veteran was 
indicated as remaining under medical treatment on a monthly 
basis. 
 
In January 1998, the veteran was given a VA mental disorders 
examination.  He reported that he had previously owned a 
supermarket, but had been unemployed since 1993.  He said he 
lived with his parents and received Social Security and VA 
compensation benefits.  Subjectively, he reported that he 
slept poorly, was restless, and had a poor appetite.  He said 
he stayed at home due to weakness.  He reported occasional 
drinking and said he had a vocal polyp removed.  He stated 
that he would be receiving speech therapy, and had undergone 
a long struggle with his hepatitis condition.  Objectively, 
he was alert and oriented.  His mood was anxious and his 
affect was constricted.  His attention and concentration were 
good.  His memory was fair, and his speech was clear and 
coherent.  He was not hallucinating, and was not suicidal or 
homicidal.  His insight and judgment were fair, and he 
exhibited good impulse control.  The examiner's diagnoses 
were anxiety disorder not otherwise specified, alcohol 
dependence, and antisocial personality traits.  He was given 
a GAF score of 80.  The examiner opined that the veteran's 
anxiety disorder was the result of his service-connected 
hepatitis.

In May 1998, the RO granted service connection for an anxiety 
disorder as secondary to service-connected hepatitis, 
assigning a 10 percent rating for the condition.  The veteran 
appealed for a higher rating for this condition.

In a private medical letter dated in 1998, it was indicated 
that the veteran had mood swings and felt persecuted.  It was 
also noted that he did not sleep well and suffered from 
frequent abdominal pain, and felt rejected by society.  The 
signature on the letter is illegible.

In February 1999, the veteran testified at a hearing at the 
RO.  He reported psychiatric symptoms which included constant 
tiredness, nightmares, insomnia, nervousness, and feelings of 
persecution.  His representative stated that he difficulty in 
dealing with daily activities and relating to people, and 
also had problems with concentration and his memory.  

In March 1999, the veteran was given a VA mental disorders 
examination.  It was indicated that he had no hospital 
admissions on account of psychiatric illness, and had been 
followed by a private physician since 1993.  He reported that 
he had a Bachelor's Degree in Sociology and had last worked 
in 1993.  He said that he occasionally took Xanax and Paxil.  
The examiner noted that the veteran reported various symptoms 
which had not been indicated elsewhere.  On objective 
examination, the examiner noted that he was markedly 
exaggerated in his behavior and tried to convey a heightened 
level of disability.  His answers were relevant and coherent.  
He had no delusions or hallucinations, and was not suicidal 
or homicidal.  He reported that he was weak and depressed, 
and felt restless and anxious.  He said he preferred to 
isolate himself from others and did not trust the VA.  He 
said the VA had reported things about him that were untrue.  
He reported that hepatitis had interfered with his life in a 
major way.  His affect was exaggerated and his mood was 
anxious and depressed.  He was oriented and his memory was 
preserved.  His intellectual functioning was maintained.  His 
judgment was fair and his insight was poor.  The examiner 
noted that the veteran's behavior was markedly different 
between the time he was examined and a time he was observed 
later in the day.  The examiner's diagnoses were anxiety 
disorder not otherwise specified with some depressed 
features, and personality disorder with marked antisocial and 
histrionic features.  He was given a GAF score of 60 to 65.

Also in March 1999, the veteran was given a VA Social and 
Industrial Field Survey.  He was not at home when the 
examiner arrived, and his wife indicated that he was visiting 
his psychiatrist because he was not feeling well.  When later 
interviewed, he complained of suicidal ideation, insomnia, 
and nightmares.  He indicated that he occasionally did some 
chores at home but spent most of his time isolated in his 
bedroom.  He said he was nervous, and did not do things for 
amusement.  His common-law wife said that his behavior varied 
and he liked having things done his way.  She said he seldom 
watched TV or read the newspaper.  Neighbors who were 
interviewed said that the veteran conversed with neighbors 
when he met them, got involved in house chores, went out in 
his own vehicle, and did not exhibit any kind of abnormal 
behavior.

In a letter dated in October 2001, Dr. Rivera indicated that 
he had been treating the veteran since 1994.  He said the 
veteran had conditions which included PTSD, major depression, 
chronic hepatitis, gastrointestinal problems, and bronchial 
asthma with frequent respiratory crises.  It was indicated 
that he was on medication and was seen monthly, and was not 
able to live a normal life because of his anxiety and 
fatigue.

In January 2002, the veteran was given a VA Social and 
Industrial Field Survey.  The examiner indicated that he 
lived in a concrete house which was in good condition on the 
outside and which had well-kept grounds.  The veteran was not 
at home at the time, and subsequently his mother indicated 
that he was traveling in Florida to visit relatives.  A 
neighbor related that the veteran was a good person who 
conversed with his neighbors.  He took care of some horses on 
a piece of land near his home, and occasionally rode 
horseback on them.  It was indicated that he behaved 
adequately in the neighborhood, and no abnormal behavior was 
observed.  The examiner noted that the veteran interacted 
with his neighbors and had some interest in leisure 
activities.  

In March 2002, the veteran was given a VA mental disorders 
examination.  He reported no psychiatric hospitalizations, 
and said he had been treated by a private physician since 
1993.  He said he had a common-law wife, but no children.  He 
complained of symptoms which included anxiety, irritability, 
and depression.  He had multiple complaints regarding a liver 
condition.  On objective examination, he was alert and in 
full contact with reality.  He demonstrated histrionic 
characteristics.  His answers were relevant and coherent.  He 
said that he was irritable and depressed at times but did not 
want to cause difficulties for his common-law wife and 
mother.  He said the Army had ruined his life and he was 
unable to do anything because he felt weak.  His affect was 
exaggerated and his mood was anxious.  He was oriented and 
his memory and intellectual functioning were both adequate.  
His judgment was maintained but his insight was poor.  The 
examiner's diagnoses were anxiety disorder not otherwise 
specified with some depressive features, and very strong 
histrionic and anti-social personality characteristics.  He 
was given a GAF score of 65.

In November 2003, the veteran was given another VA Social and 
Industrial Field Survey.  He lived in a concrete house in a 
rural area, which was in good condition on the outside with 
well-kept grounds.  He was not at home at the time of the 
visit, and was later interviewed at the VA office.  He was 
cleanly dressed and had good personal hygiene.  He complained 
of insomnia, nightmares, and nervousness, and said he had 
been fearful and ill-humored lately.  He reported that he 
spent a lot of time in his bedroom, but went out sporadically 
and conversed with his neighbors from time to time.  He said 
that he drove his car but preferred not to.  He indicated 
that he only did a few chores at home such as cutting the 
grass with a trimmer.  A neighbor who was interviewed said 
that the veteran seldom conversed with others and spent most 
of his day on a nearby plot of land taking care of his 
horses.  He had a good relationship with his family and was 
always well-dressed and well-groomed and exhibited normal 
behavior.

In December 2003, the veteran was given another VA mental 
disorders examination.  He arrived two hours late for the 
appointment.  He said he had previously owned a grocery 
store, but had not worked in 14 years.  He said he was 
currently living with his common-law wife.  Subjectively, he 
said he did not know what he was claiming.  He indicated that 
he was sick since his military service, and did not know how 
to relate to people.  He denied drinking and drug use but 
smoked a half-pack of cigarettes a day.  On objective 
examination, he was agitated and looked to the ceiling as if 
to appear very disorganized.  He did not give proper 
information and behaved in a voluntary and exaggerated 
manner.  He did not cooperate for the interview.  He was 
alert and oriented.  He appeared anxious and avoided eye 
contact, and selectively gave information.  He was not 
hallucinating and was not suicidal or homicidal.  His insight 
and judgment were poor, and he exhibited poor impulse 
control.  There was no impairment of thought process or 
communication.  No delusions or hallucinations were 
described.  He attended to personal hygiene and other 
activities, and even took care of horses.  He was oriented 
and there was no memory loss.  It was noted that he suffered 
from anxiety and depression.  The examiner's diagnoses were 
anxiety disorder not otherwise specified and mixed 
personality disorder with antisocial and histrionic 
personality features.  He was given a GAF score of 65.  The 
examiner commented that the veteran presented a voluntary 
inappropriate behavior which did not correspond to his usual 
state and symptomatology.

II.  Analysis

A.  VCAA

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in letters 
dated in September 2001 and January 2002 and also in the 
February 2001, April 2002, and January 2004 supplemental 
statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  VA 
examinations have been provided which address the claim on 
appeal.  Service, VA, and private medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

B.  Increased rating for an anxiety disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the rating period in issue, the criteria for 
evaluating mental disorders were revised.  Either the old or 
new rating criteria may apply, whichever are most favorable 
to the veteran, although the new rating criteria are only 
applicable since their effective date.  Karnas v. Derwinski, 
1 Vet.App. 308 (1990); VAOPGCPREC 3-2000.

Under rating criteria in effect prior to November 7, 1996, 
anxiety disorders are rated 10 percent where they produce 
emotional tension or other evidence of anxiety which is 
productive of mild social and industrial impairment.  Anxiety 
disorders are rated 30 percent when they result in definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and where 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when symptoms 
result in severe social and industrial impairment.  A 100 
percent rating is assigned when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought and behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9400 (1996).

Under rating criteria which became effective on November 7, 
1996, anxiety disorders are rated 10 percent when they 
produce occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks during periods of significant 
stress, or where symptoms are controlled by continuous 
medication.  Anxiety disorders are rated 30 percent when they 
result in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A rating of 
50 percent is assigned where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsess ional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  The condition is rated 100 
percent when it produces total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2003). 

The evidence shows that the veteran has been unemployed since 
approximately 1993 and has been living with his common-law 
wife for the past several years.  He has been receiving 
treatment for his psychiatric disorder from a private 
physician since 1993.  He reports anxiety disorder symptoms 
which include anxiety, irritability, depression, insomnia, 
nightmares, and nervousness.  The evidence suggests that he 
prefers to isolate himself and is socially avoidant, and 
spends part of his day taking care of horses.

Recent VA examinations indicate that the veteran appeared 
anxious and was unwilling to provide information.  There were 
no hallucinations noted, and he was not suicidal or 
homicidal.  There was no impairment of thought process and no 
memory loss.  Insight and judgment were poor, and poor 
impulse control was exhibited.  Intellectual functioning was 
adequate.  No delusions were noted.  Interviews with 
neighbors suggest that he exhibited normal behavior in his 
neighborhood.

In evaluating the evidence, the Board has noted the various 
GAF scores which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  In recent years the veteran has been assigned 
various GAF scores which have generally been between 60 and 
70.  At his most recent VA examination, he was assigned a GAF 
score of 65.  Under DSM-IV, a GAF score of 61 to 70 indicates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95.  

After a review of all the evidence, the Board finds that as 
of November 4, 1994, when service connection became 
effective, the veteran's anxiety disorder produced a definite 
degree of industrial and social impairment, and this supports 
a 30 percent rating under the old rating criteria which were 
then in effect.  The veteran was no longer working as of this 
date, and the evidence as a whole indicates that he was 
having adjustment problems both socially and industrially, 
and he had also begun seeing a private psychiatrist prior to 
this date.  Instead of the 10 percent rating assigned by the 
RO for an anxiety disorder as of November 4, 1994, the Board 
will assign a 30 percent rating for the condition as of that 
date.  The Board finds there are insufficient symptoms and 
related impairment from the veteran's anxiety disorder to 
satisfy the criteria for an even higher rating of 50 percent.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in November 1994.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the evidence shows 
that since the effective date of service connection there 
have been no identifiable periods of time during which the 
veteran's anxiety disorder has warranted a rating greater 
than 30 percent. 

In sum, the Board finds that the veteran's anxiety disorder 
has been manifested by definite social and industrial 
impairment since the November 4, 1994 effective date of 
service connection for the condition, and thus a 30 percent 
rating is warranted for the condition as of that date.

 
ORDER

An increased rating to 30 percent for an anxiety disorder is 
granted, effective November 4, 1994.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



